892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfredo VILLAFUERTE, Defendant-Appellant.
No. 89-50148.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1989.*Decided Dec. 12, 1989.

Before JAMES R. BROWNING, BOOCHEVER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Villafuerte pled guilty to one count of possession of a controlled substance with intent to distribute.   The district court found that Villafuerte stored commercial quantities of methamphetamine, knowing that the package contained some kind of controlled substance, and made inconsistent statements to the police.   Accordingly, the court found that Villafuerte was neither a minimal nor minor participant as defined by Sentencing Guidelines § 3B1.2.   These findings are not clearly erroneous.   See United States v. Sanchez-Lopez, 879 F.2d 541, 557 (9th Cir.1989).   Villafuerte also raises several constitutional challenges to the sentencing guidelines.   However, we lack jurisdiction to hear these claims as defendant failed to raise them below.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3